Exhibit 99.2 Interim Consolidated Financial Statements (Expressed in Canadian dollars) YM BIOSCIENCES INC. Three months and six months ended December 31, 2010 and 2009 (Unaudited) YM BIOSCIENCES INC. Interim Consolidated Balance Sheets (Expressed in Canadian dollars, unless otherwise noted) December 31, June 30, (Unaudited) Assets Current assets: Cash and cash equivalents (note 3) $ $ Short-term deposits (note 3) Accounts receivable Prepaid expenses Property and equipment Intangible assets (note 5) $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue (note 4) Deferred revenue (note 4) Shareholders' equity: Share capital (note 6) Share purchase warrants (note 7) Contributed surplus (note 8) Deficit ) ) Basis of presentation (note 1) Commitments (note 10) $ $ See accompanying notes to unaudited interim consolidated financial statements. 1 YM BIOSCIENCES INC. Interim Consolidated Statements of Operations and Comprehensive Loss and Deficit (Expressed in Canadian dollars, unless otherwise noted) Three months ended Six months ended December 31, December 31, (Unaudited) (Unaudited) Out-licensing revenue $ Interest income Expenses: Licensing and product development General and administrative Loss before the undernoted ) Loss on foreign exchange ) Gain (loss) on short-term deposits ) ) Gain on disposal of propertyand equipment - - - Other income ) Loss and comprehensive loss for the period ) Deficit, beginning of period ) Deficit, end of period $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to unaudited interim consolidated financial statements. 2 YM BIOSCIENCES INC. Interim Consolidated Statements of Cash Flows (Expressed in Canadian dollars, unless otherwise noted) Three months ended Six months ended December 31, December 31, (Unaudited) (Unaudited) Cash provided by (used in): Operating activities: Loss for the period $ ) $ ) $ ) $ ) Items not involving cash: Amortization of property and equipment Amortization of intangible assets Unrealized loss (gain) on short-term deposits ) ) Gain on disposal of property and equipment - - ) - Stock-based compensation Change in non-cash operating working capital: Accounts receivable and prepaid expenses ) ) Accounts payable, accrued liabilities and deferred revenue ) Financing activities: Issuance of common shares on exercise of options Issue of common shares on exercise of warrants - - Net proceeds from issuance of shares - - Investing activities: Short-term deposits ) ) Property and equipment - ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See accompanying notes to unaudited interim consolidated financial statements. 3 YM BIOSCIENCES INC. Notes to Interim Consolidated Financial Statements (Expressed in Canadian dollars, unless otherwise noted) Three months and six months ended December 31, 2010 and 2009 (Unaudited) 1. Basis of presentation: These unaudited interim consolidated financial statements of YM BioSciences Inc. (the"Company") have been prepared by management in accordance with accounting principles generally accepted in Canada ("Canadian GAAP") for unaudited interim consolidated financial statements which, except as described in note 11, conform in all material respects to accounting principles generally accepted in the United States ("U.S.GAAP").Accordingly, these unaudited interim consolidated financial statements do not contain all disclosures required to be included in the annual consolidated financial statements and should be read in conjunction with the audited annual consolidated financial statements and notes thereto for the year ended June 30, 2010.These unaudited interim consolidated financial statements are prepared following accounting policies consistent with the Company's audited annual consolidated financial statements and notes thereto for the year ended June 30, 2010. The financial information included herein reflects all adjustments (consisting only of normal recurring adjustments) which, in the opinion of management, are necessary for a fair presentation of the results for the interim period presented.Operating results for the three months and six months ended December 31, 2010 are not necessarily indicative of the results of operations that may be expected for the year ending June 30, 2011. These unaudited interim consolidated financial statements have been prepared on a going concern basis, which assumes that the Company will continue in operation for the foreseeable future and, accordingly, will be able to realize its assets and discharge its liabilities in the normal course of operations.Management has assessed the Company's ability to continue as a going concern.Since inception, the Company has concentrated on product licensing and development.It has had no net earnings, minimal revenue, negative operating cash flows and has financed its activities primarily through the issuance of shares and warrants.The Company's ability to continue as a going concern is dependent on obtaining additional investment capital and the achievement of profitable operations.There can be no assurance that the Company will be successful in increasing revenue or raising additional investment capital to generate sufficient cash flows to continue as a going concern.These unaudited interim consolidated financial statements do not reflect the adjustments that might be necessary to the carrying amount of reported assets, liabilities and revenue and expenses and the balance sheet classifications used if the Company were unable to continue operations in accordance with this assumption. 4 YM BIOSCIENCES INC. Notes to Interim Consolidated Financial Statements (continued) (Expressed in Canadian dollars, unless otherwise noted) Three months and six months ended December 31, 2010 and 2009 (Unaudited) 1. Basis of presentation (continued): Taking into consideration the cash and cash equivalents and short-term deposits, management has determined that the Company has sufficient cash resources to fund its future operations beyond the next 12months. 2. Significant accounting policies: Accounting policies issued but not yet adopted: International financial reporting standards: The Accounting Standards Board of Canada has announced that public companies in Canada are required to adopt International Financial Reporting Standards ("IFRS") for fiscal years beginning on or after January 1, 2011.The Company is required to prepare its first financial statements that are compliant with IFRS for the interim period ending September 30, 2011.The Company's plan will assess the impact that IFRS has on its accounting policies and implementation decisions, financial statement presentation and disclosure options available on initial changeover to IFRS, information technology and data systems, and internal control over financial reporting. 3. Cash and cash equivalents and short-term deposits: As a condition of the March 10, 2010, as well as the December 17 and 23, 2010 prospectus financings, the Company agreed to restrict use of $56.521 million of the net proceeds raised to fund drug development activities not related to Cuba or for general purposes not related to the Cuban licensed products and technologies, except those activities expressly consented to under licenses granted by the U.S. Office of Foreign Asset Control.As at December 31, 2010, the remaining restricted proceeds were approximately $43.624 million and unrestricted cash and cash equivalents and short-term deposits totalled approximately $35.089 million. Cash is on deposit with Canadian Schedule A banks.Cash equivalents consist of highly liquid bankers' acceptances issued by Canadian Schedule A banks, with terms extending up to 90days from the date of acquisition. 5 YM BIOSCIENCES INC. Notes to Interim Consolidated Financial Statements (continued) (Expressed in Canadian dollars, unless otherwise noted) Three months and six months ended December 31, 2010 and 2009 (Unaudited) 3. Cash and cash equivalents and short-term deposits (continued): The Company's short-term deposits consist mainly of highly liquid bankers' acceptances issued by Canadian ScheduleA banks with terms extending beyond 90 days from the date of the acquisition and are held to maturity. 4. Deferred revenue: Deferred revenue consists of the unamortized portion of the initial license fees under the terms of licensing agreements.These initial license fees are non-refundable and are deferred and recognized as revenue over the term of the related collaboration.As at December 31, 2010, deferred revenue of $2,722,830 (June 30 - $3,174,825) related to an out-licensing agreement for nimotuzumab dated July 25, 2006.The revenue recognized for the three months and six months ended December 31, 2010 was $148,518 and $451,995 (2009 - $638,440 and $1,277,929), respectively.As a result of a revision to the estimated period of collaboration, the revenue recognition period was extended an additional three years, to July2015. 5. Intangible assets: December 31, June 30, Accumulated Net book Accumulated Net book Cost amortization value Cost amortization value Acquired technologies $ 9,391,706 $ 13,524,054 $1,878,340 $ 11,645,714 On January 29, 2010, on acquisition of Cytopia Limited, the Company recorded $13,524,054 of acquired technologies which include the intellectual property and in-process research and development of the Company's CYT 387 and CYT 997 products, as well as a number of other molecules. 6 YM BIOSCIENCES INC. Notes to Interim Consolidated Financial Statements (continued) (Expressed in Canadian dollars, unless otherwise noted) Three months and six months ended December 31, 2010 and 2009 (Unaudited) 6. Share capital: Issued: Number of shares Amount Common shares: Balance, June 30, 2010 $ Issued on exercise of options Balance, September 30, 2010 Issued on exercise of options Issued on exercise of warrants Issued pursuant to prospectus offering Balance, December 31, 2010 $ On December 17, 2010 and December 23, 2010, the Company completed a prospectus offering of 25,000,000 and 3,750,000 shares, respectively, for gross proceeds of U.S.$46,000,000 (Cdn. $46,493,400), resulting in net cash proceeds of U.S. $42,874,672 (Cdn.$43,334,522). On March 10, 2010, the Company completed a prospectus offering of 14,583,000 units for gross proceeds of U.S. $17,499,600 (Cdn. $17,895,081), resulting in net cash proceeds of U.S.$15,712,614 (Cdn. $16,067,710).Each unit consisted of one common share and one-half common share purchase warrant.In connection with the financing, the Company issued 874,980 broker warrants having an aggregate fair value of U.S. $171,496 (Cdn.$175,371), estimated using the Black-Scholes option pricing model.Each whole common share purchase warrant and each broker warrant entitles the warrant holder to acquire one common share at an exercise price of U.S. $1.60 per share at any time from September 10, 2010 to its expiry on March 10, 2015. 7 YM BIOSCIENCES INC. Notes to Interim Consolidated Financial Statements (continued) (Expressed in Canadian dollars, unless otherwise noted) Three months and six months ended December 31, 2010 and 2009 (Unaudited) 7. Share purchase warrants: In connection with the March 10, 2010 financing, the Company issued 8,166,480 common share purchase warrants with an exercise price of U.S. $1.60 per common share, recorded at fair value estimated using the Black-Sholes option pricing model.The warrants may be exercised at any time from September 10, 2010 to their expiry on March 10, 2015. Weighted average Number exercise price Amount Outstanding, June 30, 2010 and September 30, 2010 $
